Adams, J.
1. TAX DEED : action to set aside: pleading. The appellee contends that the defendant’s answer taken as a whole shows that his tax title has no valid*dity, because being the owner of a decree against ^ie property he could not acquire a tax title, The appellant in his argument contends that the purchase of the decree was,made after the tax title accrued, *572and that for that reason, if no other, he was not precluded by his ownership of the decree of foreclosure from acquiring a valid title by his purchase from the holder of the tax deed.
The answer does not show whether the tax title had accrued or not at the time when the defendant purchased the decree. But as the answer contained a general denial of the allegations of the petition it was not demurrable, unless it contained averments which showed affirmatively that his title was not valid. The plaintiff treats the answer as showing that the defendant was the owner of the decree at a time when he might have redeemed. But in this he is not correct. We do not then need to inquire whether, if the defendant had purchased the decree before the tax title accrued, he would be estopped by his failure to redeem from setting up his tax title. Such question is not presented in the case. The answer does not show affirmatively that the tax title is' invalid, and the general denials contained in it constituted a good defense.
Reversed.